U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Mark One [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2014 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.:333- 176752 ONLINE-REDEFINED, INC. (Exact name of registrant as specified in its charter) Delaware 26-3897720 (State or jurisdiction of incorporation or organization) Primary Standard Industrial Classification Code Number IRS Employer Identification Number 1347 North Stanley Avenue - #4 Los Angeles, CA 90046 (Address of principal executive offices) (203) 668-5029 (Issuer’s telephone number) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No[ ] 1 Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer []Accelerated filer [ ] Non-accelerated filer [ ]Smaller reporting company [X] Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] Applicable Only to Issuer Involved in Bankruptcy Proceedings During the Preceding Five Years. N/A Indicate by checkmark whether the issuer has filed all documents and reports required to be filed by Section 12, 13 and 15(d) of the Securities Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court.Yes[X]No[ ] Applicable Only to Corporate Registrants Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date: Class Outstanding as of August 18, 2014 Common Stock, $0.0001 2 Online - Redefined, Inc. June 30, 2014 and 2013 Index to the Financial Statements Contents Page(s) Balance Sheets at June 30, 2014 (Unaudited) and December 31, 2013 F-2 Statements of Operations for the Six Months and Three Months Ended June 30, 2014 and 2013 (Unaudited) F-3 Statements of Stockholders’ Deficit for the Reporting Period Ended June 30, 2014 (Unaudited) F-4 Statements of Cash Flows for the Six Months and Three Months Ended June 30, 2014 and 2013 (Unaudited) F-5 Notes to the Financial Statements (Unaudited) F-6 F-1 Online - Redefined, Inc. Balance Sheets June 30, 2014 December 31, 2013 (Unaudited) Assets Current Assets Cash $ $ Accounts receivable, net Prepaid legal fees - Total Current Assets Property and Equipment Property and Equipment Less: Accumulated Depreciation ) ) Property and Equipment, net Total Assets $ $ Liabilities and Stockholders' Deficit Current Liabilities: Accounts payable $ $ Accrued expenses Convertible note payable - Derivative liability - - Deferred Revenues - Total Current Liabilities Stockholders' Deficit Preferred stock: par value $0.0001: 1,000,000 shares authorized; none issued or outstanding - - Common stock: par value $0.0001: 300,000,000 shares authorized; 252,240,000 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ F-2 Online - Redefined, Inc. Statements of Operations For the Three Months Ended For the Six Months Ended June 30, 2014 June 30, 2013 June 30, 2014 June 30, 2013 (Unaudited) (Unaudited) (Unaudited) (Unaudited) REVENUE $ COST OF REVENUE GROSS MARGIN OPERATING EXPENSES Professional fees Officer compensation - - General and administrative expenses Total Operating Expenses INCOME (LOSS) FROM OPERATIONS ) ) ) OTHER (INCOME) EXPENSE Interest income - (1
